Citation Nr: 0014214	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a left hand 
disability (residuals, injury to left index finger, tip of 
thumb, with ankylosis of middle finger), currently evaluated 
as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from November 1968 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The record reflects that the appellant appeared at a hearing 
before the undersigned Member of the Board on March 17, 2000.  
A transcript of that hearing has been associated with the 
record on appeal.

It is noted that claims seeking entitlement to service 
connection for disabilities of the back, neck, shoulder and 
arm claimed as secondary to the service-connected left hand 
disability were adjudicated by the RO while this case was 
pending on appeal.  The RO issued a rating decision in August 
1998 which denied these claims, and notice of this rating 
action and his appellate rights related thereto was furnished 
to the appellant by letter dated September 3, 1998.  However, 
the appellant did not appeal this rating decision by filing a 
notice of disagreement within a year of the notice letter.  
Accordingly, these claims are not before the Board.  The 
Board takes this opportunity to note that it may only 
exercise jurisdiction over an issue after an appellant has 
filed a timely notice of disagreement to a rating decision 
denying the benefit sought, and following appellate 
processing, a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  The medical evidence of record shows that the appellant 
has impaired range of motion/gripping function due to the 
severity of the in-service injuries to his left hand; the 
thumb and index fingers are partially amputated and the 
middle finger is fused in a nearly straight position.

2.  The appellant has not required frequent hospitalizations 
for his left hand disability, nor is it shown that this 
disability causes marked interference with employment or 
otherwise renders the regular schedular criteria inadequate 
to rate the disability.


CONCLUSIONS OF LAW

1.  The appellant's left hand disability is no more than 40 
percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5218 (1999).

2.  Application of extraschedular provisions for the 
appellant's left hand disability is not warranted.  38 C.F.R. 
§ 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); Quarles v. Derwinski, 
3 Vet. App. 129, 139 (1992) (failure to consider section 4.40 
improper when that regulation made potentially applicable 
through assertions and issues raised in record).  Hence, an 
increased schedular rating for the appellant's left hand 
disability may be in order (1) pursuant to the relevant 
schedular criteria, i.e., notwithstanding the etiology or 
extent of his pain complaints, if the medical examination 
test results reflect findings which support higher ratings 
pursuant to the delineated schedular criteria, (2) pursuant 
to 38 C.F.R. § 4.40 on the basis of additional functional 
loss due specifically to complaints of pain on use or during 
flare-ups, and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2.  However, the primary concern in 
a claim for an increased evaluation is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Francisco, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") stated that although a 
rating specialist was directed to review the recorded history 
of a disability in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings.  Id. at 58.  Hence, for purposes of 
application of the schedular criteria, the Board assigns the 
greater weight of probative value to the medical evidence, in 
particular, the recent VA compensation examination conducted 
in November 1997, and the report of an outpatient orthopedic 
evaluation for the left hand disability dated in January 
1999.

Service medical records reflect that the appellant severely 
injured his left hand in September 1971 when a tank engine 
blew up.  As a result, he underwent surgical amputation of 
the terminal phalanx of his left index finger and he lost the 
tip of his thumb.  In addition, he sustained a complete bony 
ankylosis of the middle finger.  His left hand is his minor 
or non-dominant extremity.  Service connection for this 
disability was established soon after service discharge by 
rating decision in February 1972, at which time it was 
assigned the maximum 40 percent rating under Diagnostic Code 
5218 (unfavorable ankylosis of three digits of the hand).  
This rating has remained unchanged since that time.  In 
connection with his original claim, the appellant was 
evaluated on a VA compensation examination in January 1972.  
Clinical findings on this examination detailed the nature of 
his injuries, as described above in this paragraph, and were 
considered by the RO to support the maximum schedular rating 
(40 percent) under Code 5218.  Following the initial grant of 
service connection, the appellant was next evaluated on a 
compensation examination in December 1974, at which time the 
clinical picture was essentially unchanged, although he 
complained that the middle finger was contracting and as a 
result, getting caught up in his pockets when he attempted to 
put his hand in his pocket.  There was also some callous 
formation over the shafts of the 3rd, 4th, and 5th fingers due 
to the old fractures.  The appellant complained that the 
calluses were painful to the touch.  As noted above, his 40 
percent rating was unaltered based on the findings from this 
examination.  Other than these two VA compensation 
examinations, there is no evidence of any outpatient 
treatment or surgical/hospital interventions for the 
appellant's left hand disability between 1972 and 1997.

The appellant filed his claim on appeal in October 1997, 
alleging increased impairment of his left hand disability in 
connection with his employment as a truck driver.  He stated 
that his left hand was interfering with his ability to drive 
and unload tractor trailers.  He also stated that he was in 
constant pain.  When evaluated by VA for compensation 
purposes in November 1997, the appellant reported similar 
work-related difficulties, and in addition, he reported that 
he had hand pain with cold weather and problems getting the 
hand into and out of his pockets.  He also stated that he had 
difficulties loading various sized objects from this truck.  
Objectively, clinical findings on examination were 
essentially unchanged compared with the older VA examinations 
of 1972 and 1974; the thumb showed a short pulp with a short 
nail, although there was no deformity of the nail bed; the 
index finger was amputated just distal to the interphalangeal 
joint; the middle finger was ankylosed in a nearly straight 
position; and, the dorsum of the hand in the region of the 
ring and little fingers showed irregularity and prominence of 
the bone at the base of the metatarsal area.  On basic 
motions of the left hand, the appellant was able to oppose 
the thumb to all finger tips, and resistance to this motion 
revealed only some weakness in opposition of the thumb to the 
ring finger tip.  There were no signs of circulatory 
impairment and both the radial and ulnar were functional by 
compression testing.  In addition, there were no deficits on 
sensory evaluation of the left hand.  However, grip strength 
was slightly decreased on the left compared to the right, and 
hooking action of the left hand was impaired because only the 
4th and 5th fingers participated in the hook action 
efficiently.  On fist making, the index and middle fingers 
could not make contact with the palm.  X-rays of the left 
hand showed the post-surgical changes involving the 
amputations and fractures as described above.  The "PIP" 
joint of the middle finger showed bony fusion, also noted to 
be due to post-surgical and traumatic changes caused by the 
original injury.  There were no other bony abnormalities seen 
on x-rays.  Based on these findings, the RO denied an 
increased rating for the left hand disability by rating 
decision in January 1998, and this appeal followed.

During the pendency of the appeal, the RO received additional 
medical records, although most of these records were 
unrelated to the left hand disability.  Specifically, the 
record reflects that the appellant was evaluated by a VA 
orthopedic physician in February 1998, but the report of this 
evaluation dealt with a neck injury that was causing him 
significant impairment in his work as a truck driver.  As 
noted in the INTRODUCTION, the appellant filed claims seeking 
service connection for additional musculoskeletal disorders 
of the back, neck, shoulder and arm claimed as secondary to 
his left hand disability, but these claims were denied and 
are not presently before the Board on appeal.  VA 
in/outpatient treatment reports recently obtained and dated 
between 1998 and 2000 reflect additional treatment for these 
disorders, but show only one outpatient evaluation, in 
January 1999, for the left hand disability.  On that 
evaluation, clinical findings were unchanged as previously 
noted in 1997 (description of injuries and deformities 
essentially as recorded in other medical records) and x-rays 
were interpreted as showing no osteo-arthritic changes or 
other abnormalities.  However, because of his complaints of 
increased pain and impairment, the report reflects that he 
was given a TENS unit and a trial of non-steroidal anti-
inflammatory medications (NSAIDS) for treatment purposes.  
The later dated outpatient reports reflect that he was 
continued on NSAIDS (Percocet), but it is unclear whether he 
continued use of the TENS unit.

At his hearing before this Board Member in March 2000, the 
appellant testified to the fact that his left hand continued 
to cause him problems, especially with gripping action, 
although he stated that he continued to work as a truck 
driver and had not missed any time off from work due to his 
left hand disability.  He indicated that he could not unload 
his truck without assistance from others, reducing his income 
in the process (he scaled back multiple-drop loads to a 
single load to eliminate cost of assisted unloading).  
Regarding the TENS unit, he testified that he no longer used 
the unit very often, but that he used large quantities of an 
ointment for pain relief.  Regarding pain, the appellant 
testified that he did not experience chronic pain per se, but 
that the hand bothered him more with changes in the weather.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence is 
against granting increased compensation for the appellant's 
left hand disability.  As stated above, the appellant has 
been receiving the maximum schedular rating of 40 percent for 
the left hand under Code 5218 for many years.  The older 
records in this case document serious injuries to three 
fingers of his left hand in service and as a result, he has 
been compensated at the 40 percent level for unfavorable 
ankylosis.  As noted, the evidence in this case does not 
reflect a significant level of medical intervention and 
treatment for this disability in the lengthy post service 
period, and such a fact, when considered along with the more 
recent clinical findings reported on the November 1997 VA 
examination and the January 1999 outpatient evaluation which 
reflect no substantive changes in his disability compared to 
the earlier evaluations, weighs heavily against a finding of 
an increased level of impairment under Diagnostic Code 5218.  
The other diagnostic criteria for multiple finger injuries 
provide no basis to award a higher evaluation; Codes 5220-
5223 are for ratings on account of favorable ankylosis and 
provide no greater level of compensation above the 40 percent 
rating assigned for the appellant's disability.  The other 
Codes for unfavorable ankylosis require four and five digit 
impairment by unfavorable ankylosis (Codes 5216 and 5217) to 
warrant increased compensation.  While a bony prominence of 
the ring and little fingers was noted on the 1997 VA 
examination, likely due to the old fractures sustained at the 
time of the original injury, it has not been shown that his 
left hand is manifested by unfavorable ankylosis involving 
more than the thumb, index and middle fingers.  Only these 
fingers are shown by the medical evidence to involve impaired 
range of motion/gripping function due to the severity of the 
in-service injuries; the thumb and index fingers are 
partially amputated and the middle finger is fused in a 
nearly straight position.  Notwithstanding, the appellant had 
only "slightly decreased" gripping strength in the left 
hand compared to the right and he could manipulate his ring 
and little fingers by hitting his palm at the time of the 
1997 VA examination.  Further, x-rays taken on the VA 
examinations in 1972, 1974, 1997 and at the time of the 1999 
outpatient evaluation showed only the old traumatic changes 
caused by the amputations and old fractures with no evidence 
of other abnormalities to include osteo-arthritic changes.  
In view of these findings, the Board concludes that the 
appellant does not have unfavorable ankylosis of the left 
hand involving more than his thumb, index and middle fingers 
and therefore, higher schedular evaluations for this 
disability under potentially applicable Diagnostic Codes are 
not for consideration.  Additionally, the Board notes that 
photographs of the left hand recently submitted by the 
appellant appear to support the recent medical finding as his 
ring and little fingers appear normal compared to the obvious 
deformities and ankylosed state of the thumb, index and 
middle fingers.

In summary, the appellant sustained severe injuries to his 
left hand in service and has been appropriately compensated 
for the injuries at a significant level (40 percent for one 
hand) for many years.  This high rating has been assigned to 
approximate an average impairment in earning capacity due to 
inability to grip objects efficiently, and the record 
reflects the appellant experiences such problems directly in 
his line of work as a truck driver.  See 38 C.F.R. §§ 4.1, 
4.10 (1999).  It therefore appears based on the nature of his 
injuries sustained in service and the schedular levels 
contemplated by the regulations that his disability is not 
considered to be productive of greater than the maximum 40 
percent rating assigned.  Accordingly, with medical findings 
showing essentially a static disability picture of the left 
hand since service discharge, it is not shown by the evidence 
that he is entitled to increased disability compensation 
under the schedular criteria.

The Board finds that the appellant's left hand disability does 
not warrant an increased rating under 38 C.F.R. §§ 4.40 and 
4.45 because the medical evidence does not substantiate 
additional range-of-motion loss due to pain on use or during 
flare-ups, or due to weakened movement, excess fatigability, 
or incoordination.  Indeed, the VA examiners who evaluated the 
appellant in 1997 and 1999 found essentially no residual 
impairment apart from the reduced grip strength and ankylosed 
state of the appellant's thumb, index and middle fingers, 
which has been rated 40 percent for years.  While the 
appellant has reported an overall increasing disability 
picture which he believes is due to his left hand, the balance 
of the medical evidence is negative for any evidence of 
additional functional loss affecting the left hand.  As 
indicated above, the appellant has a disability rated 40 
percent disabling for the exact kind of impairment that he 
describes (loss of grip and efficient functional use of the 
left hand).  This disability rating has been in effect for 
many years, and consequently, is protected.  However, the 
recent clinical findings do not reflect new or other kinds of 
impairment caused by the disability.  Thus, to find 
entitlement to further increased disability compensation under 
38 C.F.R. § 4.40 would in the opinion of the Board violate the 
anti-pyramiding provisions because these findings would be 
overlapping or duplicative in nature in light of consideration 
of even higher ratings under section 4.40.  Accordingly, the 
Board concludes that a preponderance of the evidence is 
against a finding of "additional functional loss" in his 
left hand that is might be caused by his pain complaints.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that an increased 
disability rating for the left hand disability is not 
warranted, based on the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
for the appellant's service-connected left hand disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different diagnostic codes.  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that protected rating 
under Diagnostic Codes 5218 is the appropriate schedular 
criteria for the evaluation of this disability.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Moreover, increased 
compensation is not warranted by a separate rating under 
Diagnostic Code 5003 as it is not shown by the x-ray evidence 
in the claims file that his disability includes impairment by 
osteo-arthritic changes.

The appellant's contentions and testimony on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability.  Francisco, 7 
Vet. App. at 58.  It should be emphasized that the diagnoses 
and clinical findings rendered on the recent 1997 VA 
examination are consistent with the appellant's medical 
history, described in detail above, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  The appellant is not shown to be qualified to render 
a medical diagnosis or opinion.  Hence, his views as to the 
etiology of his pain complaints and/or the extent of 
functional impairment in his left hand are specifically 
outweighed by the medical evidence of record cited above.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
assertions will not support a finding on questions requiring 
medical expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The RO in this case 
considered this regulation but concluded that referral was 
not necessary.  The Board agrees.  In this regard, the Board 
finds that the schedular criteria and evaluation assigned for 
the appellant's left hand disability is not inadequate.  The 
medical evidence reflects that his disability has not 
increased in severity over the years under the terms of the 
schedular criteria.  Therefore, it does not appear that he 
has an "exceptional or unusual" disability to the extent 
that the schedular standards are inadequate to properly rate 
the disability.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required hospitalization in the remote or recent past for his 
left hand disability.  In addition, there is no recent record 
of significant or regular outpatient treatment for his 
disability; as detailed above, he uses a TENS unit from time 
to time and takes pain relief medications.  However, he has 
not ever required surgery or other significant medical 
interventions.  Hence, it does not appear that he has an 
exceptional disability manifested by frequent 
hospitalizations.  With respect to employment, it is noted 
that the appellant is currently employed, and although it is 
evident that he experiences some on-the-job limitations, as 
noted, he nevertheless is able to maintain employment and as 
he stated at his March 2000 hearing, he has not missed time 
off from work due to his hand disability.  In view thereof, 
the Board finds that the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to the 
left hand disability.  Thus, in the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, an extraschedular rating on the basis of employment 
handicap is not in order.

With respect to the appellant's claim addressed above, and 
for the reasons discussed pertinent thereto (preponderance of 
evidence against a rating higher than 40 percent), the Board 
finds that the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulation.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

An increased evaluation above 40 percent for the appellant's 
left hand disability is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

